
	

113 S620 IS: No Budget, No OMB Pay Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 620
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To withhold the salary of the Director of OMB upon
		  failure to submit the President’s budget to Congress as required by section
		  1105 of title 31, United States Code.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Budget, No OMB Pay Act of
			 2013.
		2.Determination of
			 compliance with statutory requirement to submit the President's
			 budgetNot later than 3 days
			 after the President's budget is due, the Inspector General of the Office of
			 Personnel Management shall—
			(1)make an annual determination of whether the
			 Director of the Office of Management and Budget (OMB) and the President are in
			 compliance with section 1105 of title 31, United States Code; and
			(2)provide a written notification of such
			 determination to the Chairpersons of the Committee on the Budget and the
			 Committee on Appropriations of the Senate and the Chairpersons of the Committee
			 on the Budget and the Committee on Appropriations of the House of
			 Representatives.
			3.No pay upon
			 failure to timely submit the President’s budget to congress
			(a)In
			 generalNotwithstanding any other provision of law, no funds may
			 be appropriated or otherwise be made available from the United States Treasury
			 for the pay of the Director of OMB, Deputy Director of OMB, and the Deputy
			 Director for Management of OMB during any period of noncompliance determined by
			 the Inspector General of the Office of Personnel Management under section
			 2.
			(b)No retroactive
			 payThe Director of OMB, Deputy Director of OMB, and the Deputy
			 Director for Management of OMB may not receive pay for any period of
			 noncompliance determined by the Inspector General of the Office of Personnel
			 Management under section 2 at any time after the end of that period.
			4.Effective
			 dateThis Act shall take
			 effect upon the date of enactment of this Act.
		
